Citation Nr: 1526952	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-44 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.  

In August 2011, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.

In a February 2012 decision, the Board increased the Veteran's PTSD rating from 30 percent to 50 percent, effective throughout the appeal period, and this decision was effectuated by the RO in a March 2012 rating decision.

The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the parties to this appeal, the Veteran and the Secretary of Veterans Affairs, filed a Joint Motion for Partial Remand (Joint Motion) in September 2012, requesting that the Court vacate the Board's February 2012 decision to the extent that it denied a rating in excess of 50 percent.  In a September 2012 Order, the Court granted the Joint Motion, vacating the Board's February 2012 decision and remanding the case to the Board for compliance with mandates of the Joint Motion.  

Upon return of the case to the Board, in May 2013, the Board remanded the case for further development, and in June 2014, the Board again denied a rating in excess of 50 percent for PTSD.  The Veteran appealed to the Court again, and the parties to the appeal again filed a Joint Motion agreeing to remand the portion of the decision denying a rating higher than 50 percent.  In November 2014, the Court issued an Order granting the parties' Joint Motion, and the claim has now been returned to the Board for compliance therewith.   

In the June 2014 decision, the Board also determined that a claim for TDIU had been implicitly raised as part and parcel of the underlying PTSD increased rating claim and remanded the TDIU claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the requested development is not yet completed and the claim has not been recertified to the Board, the Board does not currently have jurisdiction of the TDIU claim; however, the Board has continued to list the issue on the title page for informational purposes.

The claim for an initial increased rating for PTSD is REMANDED to the agency of original jurisdiction.


REMAND

The Board's June 2014 denial of the Veteran's PTSD increased rating claim was vacated based on an agreement by the parties that the Board had not addressed the favorable evidence enumerated in the 2013 Joint Motion with sufficient specificity.  Since the Board's June 2014 decision, evidence relevant to this increased rating claim has been associated with the claims file prior to the transfer of those records to the Board, to include VA PTSD examinations conducted in November 2014 and May 2015.  In order to afford initial RO review of this VA-generated medical evidence (see 38 C.F.R. §§ 19.31, 19.37 (2014)), the issue is REMANDED for the following action:

After considering all evidence associated with the claims file since the issuance of the December 2013 supplemental statement of the case (including the November 2014 and May 2015 VA PTSD examinations), readjudicate the issue of entitlement to an initial rating higher than 50 percent for PTSD.  If the full benefit sought remains denied, furnish the Veteran and his attorney with a supplemental statement of the case.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

